[Cite as State v. Ware , 2018-Ohio-2294.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 106176



                                            STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                            DEVONTAE WARE

                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED



                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-17-613905-B

        BEFORE: E.A. Gallagher, A.J., Boyle, J., and Laster Mays, J.

        RELEASED AND JOURNALIZED: June 14, 2018
ATTORNEY FOR APPELLANT

Susan J. Moran
55 Public Square, Suite 1616
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Kelly N. Mason
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, A.J.:

       {¶1} Defendant-appellant Devontae Ware appeals his sentence after he pled guilty to

one count of aggravated robbery with a one-year firearm specification. He contends that his

seven-year sentence violates the principles and purposes of sentencing under R.C. 2929.11

because it is inconsistent with, and disproportionate to, the lesser sentence imposed on his

codefendant for his role in the same robbery. Ware also contends that his sentence is contrary

to law because the trial court failed to consider the relevant seriousness and recidivism factors set

forth in R.C. 2929.12(B) and (E) during sentencing.          Ware requests that his sentence be

modified to match the sentence imposed on his codefendant or that his sentence be vacated and

the case remanded for resentencing. For the reasons that follow, we affirm the trial court’s

judgment.

       Factual and Procedural Background

       {¶2} On February 8, 2017, Ware and Nathaniel Hill were charged by a Cuyahoga County

Grand Jury in a five-count indictment arising out of a robbery of a Huntington Bank branch in

Brooklyn, Ohio. On November 28, 2016, Ware and Hill used a gun to rob a bank teller stealing

approximately $3,000 in cash. They were each charged with two counts of aggravated robbery,

two counts of kidnapping and one count of theft. Each of the charges included one-year and

three-year firearm specifications.

       {¶3} On June 22, 2017, Ware pled guilty to an amended count of aggravated robbery, a

first-degree felony, with a one-year firearm specification. The remaining counts were nolled.

The court ordered a presentence investigation report (“PSI”) and scheduled the case for

sentencing. A sentencing hearing was held on July 17, 2017.
       {¶4} At the sentencing hearing, the state described the events that led to the charges

against Ware and Hill. The state indicated that Ware was the one who held the gun and pointed

it at the teller’s chest during the robbery. Defense counsel asserted that the gun was a “toy gun *

* * made to look real” and that it was “not capable of any projectiles going through it.” The

state disputed this claim and indicated that the firearm has never been recovered. Ware had no

prior criminal record. Ware addressed the court and acknowledged the “big mistake” he had

made. He apologized for his actions and the harm he had caused the bank, the bank’s employees

and his family. Although none of the victims appeared at the sentencing hearing, the trial court

noted that one of the bank tellers had submitted a victim impact statement in which she indicated

that the incident had given her “nightmares and playbacks of the defendant and the codefendant

[sic] yelling at her,” had caused her to have “panic attacks whenever she sees someone with a

yellow hoodie” and that “doing her job is difficult because she pictures this scene over and over

in her head.”

       {¶5} The trial court sentenced Ware to an aggregate prison sentence of seven years — one

year on the firearm specification to be served prior to and consecutive to six years on the

underlying aggravated robbery offense — and five years’ mandatory postrelease control. The

trial judge indicated that in sentencing Ware she considered the record, the oral statements by the

state, Ware and defense counsel, the PSI, the victim impact statement, the purposes and

principles of sentencing under R.C. 2929.11, the seriousness and recidivism factors relevant to

the offense and the offender under R.C. 2929.12 and the need for deterrence, incapacitation,

rehabilitation and restitution. The trial court’s July 17, 2017 sentencing journal entry further

reflects that, in sentencing Ware, the trial court “considered all required factors of the law.”

       {¶6} Ware appealed his sentence, raising the following assignment of error for review:
       The trial court erred in imposing a sentence which was contrary to the principles

       and purposes of the felony sentencing guidelines in that the sentence was not

       proportionate to the offender’s conduct and was inconsistent with that of his

       co-defendant.

Law and Analysis

       {¶7} In his sole assignment of error, Ware argues that his sentence is contrary to law

because the trial court failed to properly consider and apply the principles and purposes of

sentencing under R.C. 2929.11 and the seriousness and recidivism factors under R.C. 2929.12

when sentencing him. Ware’s arguments are meritless.

       {¶8} We review felony sentences under the standard set forth in R.C. 2953.08(G)(2).

State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1, 21-23 (“R.C.

2953.08 specifically and comprehensively defines the parameters and standards—including the

standard of review—for felony-sentencing appeals.”). Under R.C. 2953.08(G)(2), an appellate

court must “review the record, including the findings underlying the sentence * * * given by the

sentencing court.” An appellate court “may increase, reduce, or otherwise modify a sentence” or

it may vacate a sentence and remand the matter to the trial court for resentencing if it “clearly and

convincingly” finds either: (1) “the record does not support the sentencing court’s findings under

division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14, or

division (I) of section 2929.20 of the Revised Code, whichever, if any, is relevant” or (2) “the

sentence is otherwise contrary to law.” R.C. 2953.08(G)(2); Marcum at ¶ 1, 21-23. A sentence

is contrary to law if the sentence falls outsidethe statutory range or if the trial court fails to

consider the purposes and principles of felony sentencing set forth in R.C. 2929.11 and the

sentencing factors set forth in R.C. 2929.12. See, e.g., State v. Pawlak, 8th Dist. Cuyahoga No.
103444, 2016-Ohio-5926, ¶ 58; State v. Keith, 8th Dist. Cuyahoga Nos. 103413 and 103414,

2016-Ohio-5234, ¶ 8, citing State v. Hinton, 8th Dist. Cuyahoga No. 102710, 2015-Ohio-4907, ¶

10. When a sentence is imposed “solely after consideration of the factors in R.C. 2929.11 and

2929.12,” “[a]n appellate court may vacate or modify any sentence that is not clearly and

convincingly contrary to law only if the appellate court finds by clear and convincing evidence

that the record does not support the sentence.” Marcum at ¶ 23; see also State v. McGowan, 147
Ohio St. 3d 166, 2016-Ohio-2971, 62 N.E.3d 178, ¶ 1.

       {¶9} In this case, there is no dispute that Ware’s sentence is within the statutory range.

       {¶10}    Pursuant to R.C. 2929.11(B), a sentence imposed for a felony must be

“reasonably calculated” to achieve “two overriding purposes” of felony sentencing

“commensurate with and not demeaning to the seriousness of the offender’s conduct and its

impact upon the victim, and consistent with sentences imposed for similar crimes committed by

similar offenders.” Those two purposes are: (1) “to protect the public from future crime by the

offender and others” and (2) “to punish the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on state or local

government resources.” R.C. 2929.11(A).

       {¶11} A court imposing a sentence for a felony “has discretion to determine the most

effective way to comply with the purposes and principles of sentencing set forth in section

2929.11 of the Revised Code.”       R.C. 2929.12(A).      The sentencing court, however,       must

consider various seriousness factors set forth in R.C. 2929.12(B) and (C) and recidivism factors

set forth in R.C. 2929.12(D) and (E) in determining the most effective way to comply with the

purposes of sentencing set forth in R.C. 2929.11.
       {¶12} Although the trial court must consider both the principles and purposes of felony

sentencing set forth in R.C. 2929.11 and the sentencing factors set forth in R.C. 2929.12 when

sentencing a defendant on a felony, the trial court is not required to use particular language or to

make specific findings on the record demonstrating its consideration of those purposes,

principles and factors.      See, e.g., State v. Gaines, 8th Dist. Cuyahoga No. 103476,

2016-Ohio-4863, ¶ 11. Even where a trial court does not reference its consideration of R.C.

2929.11 and 2929.12 at the sentencing hearing or in its sentencing journal entry, this court has

held that it can be presumed that the trial court considered the relevant sentencing factors under

R.C. 2929.11 and 2929.12 unless the defendant affirmatively shows otherwise. See, e.g., State

v. Jones, 8th Dist. Cuyahoga No. 99759, 2014-Ohio-29, ¶ 13; see also State v. Rogers, 8th Dist.

Cuyahoga No. 100903, 2014-Ohio-4573, ¶ 4.

       Inconsistent and Disproportionate Sentence

       {¶13} Ware argues that his sentence violates R.C. 2929.11(B) and is, therefore, contrary

to law because it is “inconsistent with and disproportionate to” the sentence imposed on his

codefendant, Hill, “for the same conduct.”         As this court explained in State v. Moore,

2014-Ohio-5135, 24 N.E.3d 1197, ¶ 17, 20 (8th Dist.), although they are at times used

interchangeably, inconsistency and disproportionality in sentencing are, in fact, distinct concepts.

 For purposes of R.C. 2929.11(B), “consistency” involves the defendant’s sentence “in the

context of sentences given to other defendants,” i.e., did the defendant receive a sentence similar

to those “imposed for similar crimes committed by similar offenders.”        Id.; R.C. 2929.11(B).

“Proportionality,” on the other hand, involves the relationship between the sentence and the

defendant’s conduct, i.e., is it “commensurate with and not demeaning to the seriousness of the

offender’s conduct and its impact upon the victim,” or, in other words, “does the punishment fit
the crime.” Moore at ¶ 17, 20; R.C. 2929.11(B); see also State v. Smith, 8th Dist. Cuyahoga No.

95243, 2011-Ohio-3051, ¶ 66 (“A felony sentence should be proportionate to the severity of the

offense committed, so as not to ‘shock the sense of justice in the community.’”), quoting State v.

Chaffin, 30 Ohio St. 2d 13, 17, 282 N.E.2d 46 (1972).

        {¶14} Ware’s arguments in this case focus on consistency rather than proportionality.

Ware received a seven-year aggregate sentence after pleading guilty to one count of aggravated

robbery with a one-year firearm specification (i.e., one year on the firearm specification, to be

served prior to and consecutive to, six years on the underlying offense). Hill reportedly received

an aggregate four-year sentence after pleading guilty to one count of robbery with a one-year

firearm specification (i.e., one year on the firearm specification, to be served prior to and

consecutive to, three years on the underlying offense). Ware asserts that it is “unfair” that he

received a longer sentence and that this “disparate treatment” violates R.C. 2929.11(B).

        {¶15} Although there appears to be no dispute regarding the relevant facts, information

regarding Hill’s guilty plea and sentence is not part of the record in this appeal.1 Ware did not

raise any issue in the trial court that his sentence was not “commensurate with * * * the

seriousness of the offender’s conduct and its impact upon the victim” or not “consistent with

sentences imposed for similar crimes committed by similar offenders,” R.C. 2929.11(B).

Further, he did not present any evidence below “as to what a ‘proportionate sentence’ might be.”

See, e.g., State v. Theodorou, 8th Dist. Cuyahoga No. 105630, 2017-Ohio-9171, ¶ 16 (“In order

to support a contention that his or her sentence is disproportionate to sentences imposed upon

other offenders, a defendant must raise this issue before the trial court and present some


         1
            On December 22, 2017, Ware filed a motion to supplement the record, without any supporting argument
or authority, requesting that a copy of the July 25, 2017 journal entry sentencing Hill and information regarding
Hill’s “prior criminal history” be added to the record on appeal. On April 17, 2018, this court denied the motion.
evidence, however minimal, in order to provide a starting point for analysis and to preserve the

issue for appeal.”); see also State v. Justen, 8th Dist. Cuyahoga No.105856, 2018-Ohio-101, ¶

25-26 (no meritorious issue for appeal based on R.C. 2929.11(B) where record contained “no

evidence indicating that the sentence imposed * * * was inconsistent with or disproportionate to

any sentences imposed for similar crimes by similar offenders”).    Ware simply contends that his

sentence is “inconsistent” and “disproportionate” because, after he was sentenced, Hill received a

shorter sentence.

       {¶16} Even if we could take judicial notice of the sentencing journal entry setting forth

Hill’s sentence, see, e.g., State v. Hendrix, 12th Dist. Butler No. CA2012-05-109,

2012-Ohio-5610, ¶ 19, fn. 2; State v. Parsley, 10th Dist. Franklin No. 09AP-612,

2010-Ohio-1689, ¶ 47, fn. 3, we would find no reversible error based on the purported

inconsistency between Ware’s and Hill’s sentences.

       {¶17} The fact that a defendant receives a longer prison sentence than a codefendant does

not, in and of itself establish a violation of the consistency requirement. State v. Cargill, 8th

Dist. Cuyahoga No. 103902, 2016-Ohio-5932, ¶ 13; see also Moore, 2014-Ohio-5135, 24 N.E.3d
1197, at ¶ 17 (“[A] sentence is not contrary to law because the trial court failed to impose a

sentence that is the same as [that imposed on] another offender who committed similar

conduct.’”), quoting State v. Graham, 12th Dist. Warren No. CA3013-07-066, 2014-Ohio-1891,

¶ 15; State v. Blacked, 8th Dist. Cuyahoga No. 100574, 2014-Ohio-3140, ¶ 15 (Although “[t]here

is a statutory mandate for consistency in sentencing,” consistency does not require “identical

sentences” for codefendants.). As this court further explained in Cargill:

       [C]ourts have not interpreted the notion of consistency to mean equal punishment
       for codefendants.      State v. Harder, 8th Dist. Cuyahoga No. 98409,
       2013-Ohio-580, ¶ 7. Consistency is not synonymous with uniformity. State v.
        Black, 8th Dist. Cuyahoga No. 100114, 2014-Ohio-2976, ¶ 12. Rather, the
        consistency requirement is satisfied when a trial court properly considers the
        statutory sentencing factors and principles. State v. O’Keefe, 10th Dist. Franklin
        Nos. 08AP-724, 08AP-725 and 08AP-726, 2009-Ohio-1563, ¶ 41.
        “‘[C]onsistency is achieved by weighing the factors enumerated in R.C. 2929.11
        and 2929.12 and applying them to the facts of each particular case.’” State v.
        Wells, 8th Dist. Cuyahoga No. 100365, 2014-Ohio-3032, ¶ 12, quoting State v.
        Lababidi, 8th Dist. Cuyahoga No. 100242, 2014-Ohio-2267, ¶ 16. Consistency
        “‘requires a trial court to weigh the same factors for each defendant, which will
        ultimately result in an outcome that is rational and predictable.’” State v.
        Georgakopoulos, 8th Dist. Cuyahoga No. 81934, 2003-Ohio-4341, ¶ 26, quoting
        State v. Quine, 9th Dist. Summit No. 20968, 2002-Ohio-6987, ¶ 12.

        “Consistency accepts divergence within a range of sentences and takes into
        consideration the trial court’s discretion to weigh statutory factors.” State v.
        Hyland, 12th Dist. Butler No. CA2005-05-103, 2006-Ohio-339. See also State v.
        Switzer, 8th Dist. Cuyahoga No. 102175, 2015-Ohio-2954; State v. Armstrong, 2d
        Dist. Champaign No. 2015-CA-31, 2016-Ohio-5263; State v. Murphy, 10th Dist.
        Franklin No. 12AP-952, 2013-Ohio-5599, ¶ 14. “Although the offenses may be
        similar, distinguishing factors may justify dissimilar treatment.” State v.
        Dawson, 8th Dist. Cuyahoga No. 86417, 2006-Ohio-1083, ¶ 31.

Id. at ¶ 11-12.

        {¶18} Ware and Hill pled guilty to different offenses. Ware pled guilty to aggravated

robbery, a first-degree felony. Hill pled guilty to robbery, a second-degree felony. Although

there is limited information in the record regarding what role Hill played in the robbery, we know

that it was Ware, and not Hill, who brandished the gun and pointed the gun at the chest of a bank

teller. Further, there is no information in the record regarding any of the other factors relevant to

imposing a sentence on Hill.

        {¶19} Ware argues that this case is analogous to Moore and warrants a similar result. In

Moore, Moore and his codefendant Chaney robbed the Hard Rock Café. 2014-Ohio-5135, 24
N.E.3d 1197, at ¶ 1. Two employees were held at gunpoint and bound with duct tape and the

men escaped with $14,000 in cash taken from a safe. Id. Chaney, who “masterminded” the

robbery and carried the gun, pled guilty to and received concurrent nine-year prison terms on
each count (with no firearm specifications). Id. at ¶ 2. Moore went to trial and, after a prior

appeal and remand for resentencing, was resentenced to three consecutive eight-year prison terms

and a three-year firearm specification (to be served prior to and consecutive to the sentences on

the underlying offenses), resulting an aggregate prison term of 27 years. Id. at ¶ 2-3. On appeal

after the resentencing, this court clearly and convincingly found that the record did not support

the trial court’s finding that consecutive sentences were not disproportionate to the seriousness of

Moore’s conduct and to the danger he poses to the public. Pursuant to its authority in R.C.

2953.08(G)(2), the court modified Moore’s sentences, ordering that his sentences on all counts

except the firearm specification be served concurrently. Id. at ¶ 40-41.

       {¶20} This case is readily distinguishable from Moore. Unlike in this case, Moore’s

codefendant’s actions in committing the offenses at issue were more egregious than Moore’s

actions, i.e., Chaney was the “mastermind” and carried the gun. Further, the difference in the

length of the two defendant’s sentences resulted from the court running Moore’s sentences

consecutively. In this case, Ware and Hill were each sentenced on a single count; there is no

issue involving consecutive sentences.

       Consideration of Seriousness and Recidivism Factors under
       R.C. 2929.12

       {¶21} Ware also contends that his sentence is contrary to law because the trial court

failed to consider the relevant seriousness and recidivism factors set forth in R.C. 2929.12 during

sentencing. Ware argues that because none of the seriousness factors under R.C. 2929.12(B)

applied and because all of the factors under R.C. 2929.12(E) (which suggest that recidivism is
less likely) did apply, he should have received a shorter sentence like that imposed on his

co-defendant.2

        {¶22} Ware has made no showing that the trial court did not comply with its obligation to

consider all of the relevant sentencing factors under R.C. 2929.12 when sentencing him. In this

case, the trial judge expressly stated on the record at the sentencing hearing that she had

considered the “purposes and principles purposes of sentencing under [R.C.] 2929.11” and the

“seriousness and recidivism factors relevant to the offense and the offender pursuant to [R.C.]

2929.12” prior to sentencing Ware. The trial court further indicated in its sentencing journal

entry that it had “considered all required factors of the law.” The record reflects that the trial

judge reviewed the PSI and was aware that Ware had no prior criminal record prior to

sentencing. Both Ware and his counsel addressed the trial court, and the trial judge heard

Ware’s claims of responsibility and remorse at the sentencing hearing. However, the trial judge

also noted the serious, lasting impact Ware’s actions had on one of his victims. This was

sufficient to comply with the trial court’s obligations under R.C. 2929.12.

        {¶23} On the record before us, we cannot say that Ware’s sentence is clearly and

convincingly contrary to law or that the record clearly and convincingly does not support his

sentence. Accordingly, Ware’s assignment of error is overruled.

        {¶24} Judgment affirmed.

        It is ordered that appellee recover from appellant the costs herein taxed.



        2
            Ware also asserts in passing that his sentence violates R.C. 2929.11 because the trial court “failed to
consider the impact of [his] sentence on government resources.” Because Ware did not include any argument or
authority related to this issue in his brief, we are entitled to disregard it pursuant to App.R. 16(A)(7). Even if we
were to consider the issue, there is nothing in the record that would support the conclusion that Ware’s sentence is
clearly and convincingly contrary to law or that the record clearly and convincingly does not support his sentence on
that basis.
       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga County

Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



____________________________________________________
EILEEN A. GALLAGHER, ADMINISTRATIVE JUDGE

ANITA LASTER MAYS, J., CONCURS;
MARY J. BOYLE, J., CONCURS IN JUDGMENT ONLY